Title: To George Washington from Lieutenant Colonel William Palfrey, 14 January 1778
From: Palfrey, William
To: Washington, George



Sir
York Town [Pa.] 14 Jany 1778

The Committee of Congress who are appointed to attend at the Camp on Business will acquaint your Excellency with the Reason of my Detention here—Give me leave to assure you I have not been idle—

I have the pleasure to acquaint you two Auditors are now appointed, and I flatter myself the Accounts of the Army will soon be properly adjusted. Mr Clarkson is a Gentleman well acquainted with Business, and Major Clark is very Sensible and Active.
A Supply of Cash could not be got ready ’till the beginning of next Week, and the Treasury Board desire me to stay and see it forwarded—Indeed I should not meet a hearty welcome at Camp without it. I fear the supply will not be adequate to the demands but I am promis’d that more shall speedily follow.
The Congress have been pleas’d to Order that Mr Trumbull shall take the Peek’s Kill Department under his direction, and that my Deputy shall pay the Troops up to the 31st of December last. It is necessary they should have the earliest intelligence of this, therefore I must pray the favor of your Excellency to order the inclos’d to be forwarded, either by the first Express or by the Post. I have the Honor to be with the greatest respect Your Excellency’s most obedt Servant

Wm Palfrey

